Citation Nr: 1026000	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-50 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered on April 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & M.P., friend of appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1959 to September 1962 and from December 1962 to December 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  
administrative decisions issued by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Seattle, Washington which 
denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Seattle, Washington in March 2010 to 
present testimony on the issue on appeal.  The hearing transcript 
has been associated with the claims file.  The Board notes that 
at the time of the hearing in March 2010, there was no indication 
in the VHA medical reimbursement file noting that the Veteran was 
represented by an accredited service organization.  Therefore, no 
representative was notified and the Veteran appeared 
unrepresented before the undersigned at his hearing.  At a later 
date, the separate claims file was requested which indicated 
representation by the Disabled American Veterans (DAV).  This 
organization has since had an opportunity to review the issue 
presently on appeal and submit written arguments on the Veteran's 
behalf.  Nonetheless, even in the event of any procedural error 
in failure to offer the Veteran an additional hearing with 
representation, the Board finds such error to be harmless in 
light of the Board's decision to grant entitlement to the benefit 
sought.  


FINDINGS OF FACT

1.  The provision of private medical services rendered on April 
1, 2009 was not authorized in advance by VA.

2.  An attempt to use a VA or other Federal facility in this 
matter would not have been considered reasonable by a prudent 
layperson at the time of the event in question.

3.  Medical services rendered on April 1, 2009 consisted of 
initial evaluation and treatment of a condition of such a nature 
that a prudent layperson would reasonably expect that delay in 
seeking immediate medical attention would be hazardous to life or 
health.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on April 1, 2009 have been 
met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  As will be 
discussed in full below, the Board finds that payment or 
reimbursement of the medical expenses in question is warranted.  
Therefore, a full discussion of whether VA met these duties is 
not needed in this case as no prejudice can flow to the Veteran 
from any notice or assistance error based upon the full grant of 
the benefit sought. 

Payment or Reimbursement for Medical Treatment in a Non-VA 
Facility

Medical expenses incurred by veterans at private facilities, and 
not previously authorized by VA, are to be paid or reimbursed by 
VA in certain situations in which particular statutorily-mandated 
requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2009).  

Under 38 U.S.C.A. § 1728, the law provides payment or 
reimbursement for treatment for a service-connected disability; a 
disability either associated with, or aggravating, a service-
connected disability; a total disability permanent in nature, 
resulting from a service-connected disability; or for illness or 
injury resulting from participation in a VA vocational 
rehabilitation program.  In the present case, service connection 
is in effect for residuals of kidney removal.  The assessment and 
treatment in question involved breathing trouble, headache, arm 
and back pain.  The record does not indicate that this treatment 
related to the Veteran's service-connected disability in any way, 
nor does the Veteran so contend.  Therefore, 38 U.S.C.A. § 1728 
is inapplicable in the instant case.  

However, 38 U.S.C.A. § 1725 is applicable here.  This provision 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act which provided general authority for reimbursement 
of the reasonable value of emergency treatment furnished in a 
non-VA facility to those veterans who are active VA healthcare 
participants and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the provisions 
of 38 U.S.C.A. § 1728.  See Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556 (effective May 29, 2000); see also 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008 (2008).  To be entitled 
to payment for emergency care under these provisions, all of the 
following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002. 

It is also important to note that the Veterans' Mental Health and 
Other Care Improvements Act of 2008 amended portions of § 1725 to 
make mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment furnished by a non-VA 
facility if all of the pertinent criteria outlined above are 
otherwise satisfied.  See Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  

In this case, it is uncontested that the Veteran, and the care 
that he received, met the criteria outlined at 38 C.F.R. § 
17.1002(a), and § 17.1002(d-i).  The only remaining relevant 
issues are whether the evaluation and treatment in question is of 
such type as to be reasonably considered to be an emergency 
medical condition and whether an attempt to use VA or other 
Federal facilities prior to the use of a private facility was 
necessary.  38 C.F.R. § 17.1002(b, c). 

To this end, both VA and private treatment notes dated April 1, 
2009 confirm that a private neurologist had requested an urgent 
or "stat" MRI.  In a phone call with the Veteran to determine 
why this test had not been completed, a staff member from the 
private neurologist's office determined that the Veteran sounded 
"odd."  She asked if the Veteran was okay, and he responded 
that he did not know.  The Veteran reported having trouble 
breathing, arm pain, headache and back pain.  The private medical 
office staff person then called 911 on the Veteran's behalf.  
Private treatment record, April 2009; VA treatment record, April 
2009.  Records indicate that the Veteran was then transported by 
ambulance to the local hospital's emergency department as it was 
closer than any VA facility.  The Veteran was treated and 
subsequently released to home the same day.   

Based upon the foregoing, in applying a prudent layperson 
standard, the Board finds that the Veteran was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest appropriate care available was a private 
emergency department rather than a VA or other Federal facility.  
Thus, an attempt to use VA or other Federal facilities beforehand 
would not have been reasonable under the circumstances.  38 
C.F.R. § 17.1002(c).  

Similarly, a prudent layperson may reasonably have expected that 
delay in seeking immediate medical attention would have been 
hazardous to the Veteran's life or health at the time of the 
services in question.  Indeed, a medical office staff person, 
likely with some degree of medical training or knowledge of 
health and medicine even greater than the average prudent 
layperson, determined that in the given circumstances, the acute 
symptoms described by the Veteran were sufficient to warrant 
summoning ambulance service via a 911 emergency call she made on 
his behalf.  The Board finds this to be a sufficient factual 
basis to show that the event in question constituted a reasonable 
medical emergency.  38 C.F.R. § 17.1002(b).  

As such, assessment and treatment provided for this Veteran on 
April 1, 2009 at a private hospital is within the VA definition 
of emergency treatment, and payment or reimbursement of the 
medical expenses in question is warranted. 

  
ORDER

Payment or reimbursement for the cost of unauthorized medical 
services rendered on April 1, 2009 is granted, subject to the 
laws and regulations governing the payment of monetary benefits.
  





____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


